United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1450
Issued: January 29, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 29, 2007 in which the hearing
representative affirmed the Office decision denying her claim for a recurrence of disability
commencing March 29, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether appellant met her burden of proof to establish that she
sustained a recurrence of disability commencing March 29, 2006 causally related to her accepted
employment condition.
FACTUAL HISTORY
On September 27, 2004 appellant, then a 38-year-old flat sorting machine operator, filed
an occupational disease claim alleging that she developed fibromyalgia in the performance of
duty. She became aware of her condition on November 21, 2003. The Office accepted

appellant’s claim for aggravation of myalgia and myositis, aggravation of degeneration of
cervical intervertebral disc and aggravation of lumbar/lumbosacral intervertebral disc. Appellant
stopped work on July 23, 2004 and returned to a light-duty position on February 25, 2006.1
In support of her claim, appellant submitted reports from Dr. Kevin V. Hacksaw, a
Board-certified orthopedist, dated November 22, 2002 to March 23, 2003, who treated her for
fibromyalgia. Dr. Hacksaw opined that appellant’s work duties were aggravating her
fibromyalgia. Appellant was also treated by Dr. Charles J. Kistler, Jr., a Board-certified
orthopedist, who treated her on December 30, 2004 for a work injury which occurred on
October 22, 2003. Dr. Kistler opined that appellant’s repetitive work duties included lifting and
carrying trays and casing mail aggravated the diagnosed conditions of degenerative disc disease
of the cervical and lumbar spine. He further indicated that repetitive twisting, bending and
lifting caused appellant’s back and fibromyalgia conditions. On July 21, 2005 Dr. Kistler
diagnosed fibromyalgia of the cervical and lumbar region, herniated degenerative and bulging
disc in the cervical spine, degenerative disc disease in the lumbar spine and thoracic outlet
syndrome. Dr. Kistler indicated that appellant’s conditions had deteriorated while working at the
employing establishment and rendered her unable to return to her light-duty position since
July 23, 2004. A thoracic spine x-ray dated October 22, 2003, revealed no acute osseous
abnormality and degenerative disc disease at T12-L1. An electromyography (EMG) dated
July 9, 2004 revealed no abnormalities. A magnetic resonance imaging (MRI) scan of the
lumbar spine dated October 21, 2004 revealed degenerative disc disease at C5-6 and C6-7 with
generalized bulging contour at C5-6 and a left recess and foraminal herniated disc at C6-7.
Thereafter, in the course of developing the claim, the Office referred appellant to a
second opinion physician and also to an impartial medical examiner.2 On November 11, 2005
appellant filed a CA-7, claim for compensation for the period beginning July 23, 2004. In a
decision dated January 10, 2006, the Office denied her claim for total disability for the period
beginning July 23, 2004. On February 6, 2006 appellant requested an oral hearing before an
Office hearing representative.
On February 25, 2006 the employing establishment offered appellant a light-duty position
as a flat sorting machine clerk, eight hours per day with a tour of duty from 4:50 a.m. to 1:00
p.m. The physical requirements of the position included lifting under 10 pounds, sitting in a
straight back chair, office work as needed for a processing and distribution center position and
placing damaged letters or flats into tubs or trays. The duties included rewrapping damaged
letters and flats for four hours per day, ad hoc processing and distribution center position duties
for eight hours per day, relief in caller/service as needed for two hours per day and hand
stamping letters and verifying waste mail for two hours per day. Appellant accepted the
position.
1

Appellant filed an occupational disease claim for a lumbar sprain which she became aware of on July 31, 1998
and which the Office accepted for temporary aggravation of thoracolumbar strain, File No. 09-2012734. She filed a
claim for a traumatic injury on March 29, 2006 which is currently under development, File No. 09-2076015.
2

Appellant was referred to Dr. William R. Fitz, a Board-certified orthopedist and impartial medical examiner,
who indicated in a December 13, 2005 report that she could work in a light-duty position with no repetitive bending,
twisting or lifting activities, lifting would be limited to under 10 pounds, no overhead work and no work with arms
outstretched forward for prolong periods of time.

2

On May 27, 2006 appellant filed a CA-2a, recurrence of disability claim. She noted that
on March 29, 2006 she experienced an aggravation and worsening of her accepted conditions
when she returned to work in February 2006. Appellant noted that she performed repetitive
motions which aggravated her fibromyalgia, cervical degenerative disease, bulging and herniated
disc, lumbar degenerative disc disease and thoracic outlet syndrome. She indicated that at the
time of her recurrence she was working a limited-duty position and stopped work on
March 29, 2006. Appellant submitted an attending physician’s report from Dr. Kistler dated
April 20, 2006, who noted that she performed repetitive duties at work and presented with neck
and low back pain and headaches. Dr. Kistler diagnosed aggravation of myalgia and myositis
and aggravation of degenerative cervical and lumbar disc disease. He noted with a checkmark
“yes” that appellant’s condition was caused or aggravated by an employment activity and
indicated that she experienced a recurrence on March 29, 2006. Dr. Kistler advised that
appellant was totally disabled from March 29, to May 19, 2006 and partially disabled beginning
May 20, 2006. On May 20, 2006 he returned appellant to work four hours per day with a gradual
increase in hours. In a duty status report dated April 21, 2006, Dr. Kistler diagnosed aggravation
of myalgia and myositis and cervical and lumbar discs and advised that appellant was able to
return to work four hours per day on April 29, 2006 with restrictions. Also submitted was a
prescription note from Dr. Kistler dated April 28, 2006, which noted that appellant could return
to work on May 20, 2006 for four hours per day to be gradually increased up to eight hours per
day with restrictions.
By letter dated June 1, 2006, the Office advised appellant of the type of evidence needed
to establish her claim for a recurrence of disability on March 29, 2006 and particularly requested
that she submit a physician’s reasoned opinion addressing the relationship of her claimed
recurrent disability and the original work injury.
In a decision dated July 3, 2006, the hearing representative set aside the decision dated
January 10, 2006 which denied appellant’s claim for total disability for the period July 24, 2004
to February 24, 2006 and remanded the case for further development.
In a decision dated July 11, 2006, the Office denied appellant’s claim for a recurrence of
disability commencing March 29, 2006.
By letter dated July 14, 2006, appellant requested an oral hearing which was held on
January 9, 2007. She submitted a duty status report from Dr. Hacksaw dated March 28, 2003
and a certificate for light-duty work dated December 5, 2003 which noted that appellant could
work eight hours per day, five days a week subject to restrictions. In an undated statement
appellant provided additional information regarding a claim filed in May 1998 which was
accepted for a temporary aggravation of thoracolumbar sprain and strain, File No. 09-2012734.3
The employing establishment submitted a notice of removal for improper conduct dated
January 22, 2004, notice of 10-day suspension for unsatisfactory attendance dated May 6, 2004,
3

By letter dated September 6, 2006, the Office referred appellant’s case record to Dr. Pietro Seni, a Boardcertified orthopedist, for a supplemental second opinion report in accordance with the remand instructions from the
Office in its decision dated July 3, 2006. Dr. Seni opined that appellant did not develop a permanent aggravation to
substantiate her claimed period of disability from July 23, 2004 to February 25, 2006.

3

an extended absence letter dated September 22, 2005 and a notice of a 5-day suspension for
improper conduct. Also submitted was a letter from the employing establishment indicating that
appellant could not perform the flat sorter machine operator position and was accommodated for
nonwork-related conditions by being offered a position in the registry room.
In a decision dated December 5, 2006, the Office denied appellant’s claim for recurrent
disability for the period July 23, 2004 to February 24, 2006. Appellant requested an oral hearing
before an Office hearing representative.
In a decision dated March 29, 2007, the hearing representative affirmed the Office’s
decision dated July 11, 2006 which determined that appellant failed to establish that her claimed
recurrence of disability on or after March 29, 2006 was causally related to accepted employment
factors.
In a decision dated April 16, 2007, the hearing representative set aside the Office decision
dated December 5, 2006 and remanded the claim for further development. She noted that the
factual evidence required further development with respect to appellant’s work status and
physical requirements of appellant’s jobs for the period November 21, 2002 to July 23, 2004.
The hearing representative instructed the Office to prepare a revised statement of accepted facts
to be sent to Dr. Seni for a supplemental report addressing whether appellant became totally
disabled due to a worsening of her employment-related conditions beginning July 23, 2004 to
February 25, 2006.
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.4
Causal relationship is a medical issue,5 and the medical evidence required to establish a
causal relationship is rationalized medical evidence. Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6
4

Terry R. Hedman, 38 ECAB 222 (1986). See 20 C.F.R. § 10.5(x) for the definition of a recurrence of disability.

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

Gary L. Fowler, 45 ECAB 365 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

4

ANALYSIS
The Office accepted appellant’s claim for aggravation of myalgia and myositis,
aggravation of degeneration of cervical intervertebral disc and aggravation of
lumbar/lumbosacral intervertebral disc. Appellant returned to a light-duty position on
February 25, 2006 as a flat sorting machine clerk. She stopped work on March 29, 2006 and
filed a claim for a recurrence of disability alleging that she performed repetitive motions which
aggravated the diagnosed fibromyalgia, cervical degenerative disease, bulging and herniated
disc, lumbar degenerative disc disease and thoracic outlet syndrome. In the instant case,
appellant has not submitted sufficient evidence to support a change in the nature and extent of
the injury-related condition or a change in the nature and extent of the light-duty requirements.
Appellant submitted a duty status report from Dr. Hacksaw dated March 28, 2003 and a
certificate for light-duty work dated December 5, 2003; however, this evidence is of no value in
establishing the claimed recurrence of disability as the reports and statement were previously
considered by the Office when it accepted appellant’s claim and adds nothing new with respect
to her claimed recurrent disability beginning March 29, 2006.
Appellant submitted an attending physician’s report from Dr. Kistler dated April 20,
2006, who noted that she performed repetitive duties at work and presented with neck and low
back pain and headaches. He diagnosed aggravation of myalgia and myositis and aggravation of
degenerative cervical and lumbar disc disease. Dr. Kistler noted with a checkmark “yes” that
appellant’s condition was caused or aggravated by an employment activity and that she
experienced a recurrence on March 29, 2006 and was totally disabled from March 29 to May 19,
2006 and partially disabled beginning May 20, 2006. However, the Board has held that an
opinion on causal relationship which consists only of a physician checking “yes” to a medical
form report question on whether the claimant’s condition was related to the history given is of
little probative value. Without any explanation or rationale for the conclusion reached, such
report is insufficient to establish causal relationship.7
Appellant also submitted a duty status report from Dr. Kistler dated April 21, 2006, who
diagnosed aggravation of myalgia and myositis and cervical and lumbar discs and advised that
she was able to return to work four hours per day on April 29, 2006 with restrictions. In a
prescription note dated April 28, 2006, Dr. Kistler indicated that appellant could return to work
on May 20, 2006 for four hours per day and gradually increase to eight hours per day with
restrictions. However, none of his reports most contemporaneous with the claimed recurrence
note a specific date of a recurrence of disability nor did he note a particular change in the nature
of appellant’s physical condition, arising from the employment injury which prevented her from

7

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

5

performing her light-duty position.8 The Board has found that vague and unrationalized medical
opinions on causal relationship have little probative value.9
Likewise, the Board finds that there is no credible evidence which substantiates that
appellant experienced a change in the nature and extent of the light-duty requirements or was
required to perform duties which exceeded her medical restrictions. The light-duty position
performed by appellant was in conformance with the medical restrictions set forth by the referee
physician and the record is void of evidence which would indicate that there was a change in the
nature and extent of the light-duty requirements or that she was required to perform duties which
exceeded her medical restrictions.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements which would prohibit her from performing the light-duty position she assumed
after she returned to work.10
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability on March 29, 2006.

8

See Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971) (where the Board
has consistently held that contemporaneous evidence is entitled to greater probative value than later evidence).
9

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
10

The Board notes that the Office decision dated April 16, 2007 is not before the Board in the present appeal.
The matter addressed in that decision is in an interlocutory posture as the Office has remanded the matter for further
development. See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the March 29, 2007 decision of the Office of
Worker’ Compensation Programs is affirmed.
Issued: January 29, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

